Citation Nr: 1741279	
Decision Date: 09/21/17    Archive Date: 10/02/17

DOCKET NO.  13-31 647	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1. Entitlement to service connection for bilateral knee pain. 

2. Entitlement to service connection for an acquired psychiatric disorder, to include major depressive disorder and as secondary to spasmodic torticollis. 

3. Entitlement to a rating in excess of 20 percent for a low back disorder. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Stephen LoGerfo, Associate Counsel


INTRODUCTION


The Veteran served on active duty from July 1989 to July 1993. 

These matters from before the Board of Veterans' Appeals from an August 2010 decision of the Regional Office (RO) in Pittsburgh, Pennsylvania. 

In April 2014, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge (VLJ). 

In June 2015, these claims were remanded for further development. 

In November 2015, a supplemental statement of the case (SSOC) was issued further denying the claims. 

The issue of an acquired psychiatric disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The weight of the evidence is against finding a nexus between the Veteran's in-service left knee injury and his current bilateral knee arthritis.  

2. The degenerative joint disease of the lumbar spine does not result in a forward flexion less than 30 degrees. There is no unfavorable ankyloses of the entire thoracolumbar spine; The Veteran does not have associated neurological abnormalities and the Veteran has no "incapacitating episodes."


CONCLUSIONS OF LAW

1. The criteria for service connection for a bilateral knee disability have not been met.  38 U.S.C.A. §§ 1110, 5103(a), 5107 (West 2015); 38 C.F.R. §§ 3.159, 3.303 (2016).

2. The criteria for a rating of greater than 20 percent for degenerative joint disease of the lumbar spine have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.71 Diagnostic Codes (DCs) 5240, 5243 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


I. Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131.  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a) (2015).

A. Bilateral Knee Disability

The Veteran testified in April 2014 that he could not recall a specific date that his knee pain began but that it has been an ongoing problem shortly after he was discharged. He reported current symptoms of inflammation, stiffness and instability. The Veteran contends that he injured his left knee in service and that his right knee injury is secondary to the left knee disability. 

The Veteran's January 1990 induction examination was silent for any joint problems as was the Veteran's May 1993 separation examination.

The Veteran had an October 2015 examination. The Veteran reported that he fell on his left knee in service and was on restricted duty for two weeks and was able to return to his normal duties. Currently, the Veteran reported pain in both knees as intermittent aching and he treats them with heat and Ibuprofen. May 2010 X-rays showed mild to moderate narrowing of the medial compartment of the knee joint, bilaterally. 

The examiner opined that the Veteran's claimed knee and lower leg disabilities were less likely than not incurred in or caused by service. The examiner noted that service treatment records show that in September 1989, the Veteran was evaluated after he fell out of his top bunk landing on his left knee. He was treated with ibuprofen, ice, elevation and a cane. His injury healed without residual. In 1991, the Veteran fell 6 feet while bending over to vomit, and left knee x-rays showed normal findings. The examiner notes that there is no documentation of a left knee diagnosis for the entirety of the Veteran's military service and the service treatment records are silent for documentation of a right knee diagnosis or treatment for pain. Currently, the Veteran reports bilateral knee pain but the VA examiner notes that the service treatment records show a left knee injury that resolved without residuals. Therefore, the VA examiner concluded that the Veteran does not have a leg or knee injury that incurred in or was caused by service. 

The Veteran does currently have disabilities in both knees. Therefore, element (1) is satisfied. In terms of element (2), the Veteran has an in-service injury for his left knee but not for his right. In terms of element (3), the weight of the evidence is against finding a nexus between the Veteran's in-service left knee injury and his current mild to moderate degenerative bilateral knee arthritis. The Board finds that VA examiner's opinion persuasive as it considered all the available evidence. This evidence tends to show that while the Veteran injured his left knee in service, it did not result in a chronic disability.  The fact that the injury required mild treatment, without follow-up is evidence that tends to support this conclusion.  In addition, as there were no reports of a right knee condition at the time of discharge and no knee condition found on examination also supports the conclusion that the Veteran did not have a chronic knee disability at service discharge.  The Veteran also did not have any treatment for knee arthritis within a year or more of his July 1993 discharge Moreover, there is no medical evidence presented to the contrary that links the Veteran's current knee disability to any in-service injury. Secondary service connection for a right knee disability is not legally possible as service connection is not in effect for a left knee disability.  

Therefore, the claim is denied. 


II. Increased Ratings

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities. 38 C.F.R. Part 4. The Board determines the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, and the assigned rating is based, as far as practicable, upon the average impairment of earning capacity in civil occupations. 38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10. Where there is a question as to which of two ratings should be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7. 

Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

A. Lumbar Spine Disorder

The Veteran testified in April 2014 that he had no current treatment for his back. He reported increased spasms along his lumbar spine and stated he was unable to put his shoes on or tie them. He also reported increased problems doing yard work because he is unable to do repetitive motions involving bending at the waist. 

Spine disabilities are rated under a General Rating Formula for Diseases and Injuries of the Spine, which provides a 10 percent rating for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees or a combined range of motion of the thoracolumbar spine of greater than 120 degrees but not greater than 235 degrees. A 20 percent rating is warranted for forward flexion of the thoracolumbar spine of greater than 30 degrees but not greater than 60 degrees and a combined range of motion not greater than 120 degrees, or a 40 percent rating is warranted for forward flexion of the thoracolumbar spine of 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent rating is warranted for unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a (2016). 

When rating diseases and injuries of the spine, any associated objective neurological abnormalities, including, but not limited to, bowel or bladder impairment, should be rated separately, under an appropriate diagnostic code.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (1) (2016).

For VA purposes, normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion are 0 to 30 degrees, and left and right lateral rotation are 0 to 30 degrees.  Normal combined range of motion of the thoracolumbar spine is 240 degrees.  Normal ranges of motion for each component of spinal motion provided are the maximum usable for calculating the combined range of motion.  38 C.F.R. § 4.71a, Plate V, General Rating Formula for Diseases and Injuries of the Spine, Note 2 (2016). 

The Board notes that criteria of the General Rating Formula are applied with and without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  When evaluating musculoskeletal disabilities based on limitation of motion, a higher rating must be considered where the evidence demonstrates additional functional loss due to pain, pursuant to 38 C.F.R. §§ 4.40  and 4.45.  The diagnostic codes pertaining to range of motion do not subsume sections 4.40 and 4.45, and the rule against pyramiding does not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including use during flare-ups.  See DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995); Mitchell v. Shinseki, 25 Vet. App. 32 (2011). 

The Board notes, however, that the Court has held that 38 C.F.R. § 4.40 does not require a separate rating for pain but rather provides guidance for determining ratings under other diagnostic codes assessing musculoskeletal function. See Spurgeon v. Brown, 10 Vet. App. 194 (1997).

In determining if a higher rating is warranted on this basis, pain itself does not constitute functional loss.  Similarly, painful motion alone does not constitute limited motion for the purposes of rating under diagnostic codes pertaining to limitation of motion.  However, pain may result in functional loss if it limits the ability to perform normal movements with normal excursion, strength, speed, coordination, or endurance, as provided in sections 4.40 and 4.45.  Functional loss due to pain is to be rated at the same level as functional loss caused by some other factor that actually limited motion.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011). 

The intent of the Rating Schedule is to recognize actually painful, unstable or misaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  As such, painful motion should be considered to determine whether a higher rating is warranted on such basis, whether or not arthritis is present.  See Burton v. Shinseki, 25 Vet. App. 1 (2011). 

The Veteran's back disability may alternatively be rated under the General Rating Formula for Diseases and Injuries of the Spine or the Formula for Rating Intervertebral Disc Syndrome (IVDS) Based on Incapacitating Episodes.  38 C.F.R. § 4.71a (2016).

Pursuant to DC 5243, a 10 percent rating is warranted where there are incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months. 38 C.F.R. § 4.71a, DC 5243 (2016). A 20 percent rating is warranted where there are incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months. Id. A 40 percent rating is warranted where there are incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months. A 60 percent rating is warranted where there are incapacitating episodes having a total duration of at least six weeks during the past 12 months. Id.

Note (1) defines an incapacitating episode as a period of acute signs and symptoms that requires bed rest prescribed by a physician and treatment by a physician. Id.

Initially, as noted in the discussion below, the effects of pain on use, functional loss, and incoordination were taken into account in assessing the range of motion of the Veteran's service-connected joint disability.

The Veteran has degenerative arthritis of the spine. At an October 2010 VA examination, the Veteran had forward flexion of 0-45 degrees with pain and an overall range of motion of 205 degrees. Repetitive motion was not performed because the Veteran felt it would be too painful to do so. 

At his October 2015 VA examination, lumbar spine x-rays showed a mild degenerative arthritis as well as a loss of lumbar lordosis. The Veteran reported treating his symptoms with heat, TENS and ibuprofen. The Veteran reported flares with repetitive physical activity that increases to a throbbing pain rated as a 10/10. In terms of range of motion, the Veteran had a forward flexion of 0 to 45 degrees and an overall range of motion of 0 to 175 degrees. There was no evidence of pain with weight-beating but the lumbar area with minimal palpation elicited moderate pain. The Veteran was able to perform repetitive use testing with no additional functional loss. The VA examiner was unable to say without speculation as to whether pain, weakness, fatigability or incoordination significantly limit functional ability with repeated use over time or during flare-ups. The Veteran had a normal reflex and sensory examination with no signs or symptoms of radiculopathy. The Veteran did not have IVDS. The Veteran's back disability was not found to impact his ability to work. 

The Board notes that the Veteran's forward flexion in October 2015 was 45 degrees. That warrants the current 20 percent rating. The Board notes that a rating based on IVDS is not applicable because the Veteran had no IVDS diagnosis. Moreover, the Board notes that a rating higher than 20 percent is not warranted as there were no findings showing forward flexion of the thoracolumbar spine to 30 degrees or less, or favorable ankylosis. Moreover, the Veteran does not have significant pain or functional loss that would warrant a higher rating. For example, even though pain is a component of his low back disability; there is no probative evidence to suggest that it results in functional limitation equivalent to flexion 30 degrees or less or to a disability manifested by ankyloses. The Board considered the Veteran's difficulties in bending at the waist but noted overall the Veteran had no difficulty with weight bearing and the VA examiner could not determine without speculation the effect of repetitive use or of flare-ups. The Board also considered the finding that the lumbar area exhibited moderate pain with minimal palpation but notes that a 20 percent rating accounts for at least a moderate degree of pain and functional loss. Finally, the Board notes there are no findings of radiculopathy or neurological symptoms to warrant a separate rating. 

Therefore, a 20 percent rating is appropriate for the entire appeal period. 

III. Duties to Notify and Assist

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2016).  Here, the Veteran was provided with the relevant notice and information in a March 2009 letter prior to the initial adjudication of his claim.  He has not alleged any notice deficiency during the adjudication of his claim.  

VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim.  Here, the Veteran's service records, VA records, and identified private treatment records have been obtained and associated with the claims file.  After the May 2014 hearing, this claim was remanded to provide the Veteran with new examinations. The Veteran was provided with examinations for his knee and spine conditions. Therefore, the duty to assist has been met in terms of providing new examinations for the Veteran. 

ORDER

Entitlement to service connection for bilateral knee pain is denied. 

Entitlement to a rating in excess of 20 percent for a low back disorder is denied. 


REMAND

The Veteran wrote in a July 2016 statement that his anxiety has been a problem since he was diagnosed with the service-connected cervical dystonia. He also went to counseling through his employer. The Veteran asserted that he did not have any anxiety symptoms while serving in the Navy but went to Captain's Mast twice for fighting and "running my mouth". 

The Veteran's January 1990 induction examination was silent for any mental health symptoms as was the Veteran's May 1993 separation examination. A January 2009 depression screen indicated that the Veteran had minimal depression. In November 2009, the Veteran was started on citalopram daily to improve his mood and concentration. 

In May 2010, the Veteran had a VA examination that diagnosed him with an adjustment disorder with depressive and anxious features. The examiner noted that there was no evidence of mental health treatment prior to 2009. 

The Veteran had a VA examination in October 2015 that indicated a diagnosis of major depressive disorder with anxious distress. The VA examiner noted that the Veteran reported symptoms of anxiety and depression related to interpersonal relationships since before service. Moreover, the Veteran continues to report experiencing symptoms of anxiety and depression, "which appear to be consistent across his lifespan and not exacerbated by the military". While the VA examiner noted that "no medical condition is impacting psychiatric condition", she did not address the cervical dystonia specifically as required by the previous remand. 

Accordingly, the case is REMANDED for the following action:

1. Obtain an addendum opinion from the October 2015 VA examiner. If this examiner is not available, another qualified examiner should be utilized. The examiner should issue an opinion as to whether the Veteran's diagnosed major depressive disorder with anxious features is at least as likely as not (50 percent or greater probability) related to his service-connected spasmodic torticollis. The VA examiner should also issue an opinion as to whether the Veteran's depressive disorder is AGGRAVATED by his service-connected spasmodic torticollis. The examiner is asked to review the claims file, including medical records and personal statements and to support all rendered opinions with explanatory rationale. 

2. If the benefit sought on appeal remains denied, the RO should issue a supplemental statement of the case and the Veteran and his representative should be given the applicable amount of time to respond. 


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. Tenner
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


